                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Trevvaun Hunter,

       Plaintiff,

               v.                                         Case No. 1:19cv123

Lt. Jeremy Eaches, et al.,                                Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on October 9, 2019 (Doc. 22).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 22) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 22) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

plaintiff’s Motion for Leave to Amend and to Merge (Docs. 11, 19) are DENIED.

       IT IS SO ORDERED.


                                                      s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
